DETAILED ACTION
Notice of Pre-AlA or AIA  Status

1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claim
2. 	Claims 1-20 are pending. Claims 1, 8, and 15 are in independent forms. 

Priority
3. 	No foreign priority has been claimed. 

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 07/30/2020 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Drawings
5. 	The drawings filed on 04/30/2020 are accepted.

Claim Objections
6.	Claims 1, 8, and 15 are objected to because of the following informalities:  Claims 1, 8, and 15 missing a colon in the preamble such as “A method comprising” should be corrected to “A method comprising :” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotay et al. US Patent Application Publication No. 2018/0115892 (hereinafter Kotay) in view of Bradley et al. US Patent Application Publication No. 2019/0373469 (hereinafter Bradley).
Regarding claim 1, a method comprising 
“determining, by a first computing device, an update to at least one network credential, wherein the first computing device provides access to a network based on the at least one network credential” (see Kotay par. 0040, the computing device 104 (first computing device) can receive network credentials 122 from the network device 116. The computing device 104 can determine what user account information 124 is associated with the network device 116 and update the network credentials 122 stored in the database 114 accordingly); 
“sending, via a configuration session between the first computing device and the second computing device, and by the first computing device and to the second computing device, the update to the at least one network credential” (see Kotay par. 0037, the network device 116 can be in communication with the computing device 104 to provide the computing device 104 with up-to-date network credentials 122. The network device 116 can be configured to transmit the network credentials 122 to the computing device 104 upon detecting a change in the network credentials 122 or the network device 116 can transmit the network credentials 122 to the computing device 104 periodically (e.g., every hour, every day, etc . . . ). In an aspect, the network device 116 can transmit the identifier 118 with the network credentials 122 to aid in proper updating of data stored in the database 114. In an aspect, the computing device 104 can be a server for communicating with the user device 102 through the network 105 via the network device 116);
“determining, based on the update, a second computing device that would be (see Kotay par. 0076, A user device (second computing device) (e.g., the user device 202a) can determine a failure to connect to a first network 401 (e.g., the first network 207a) associated with a first SSID broadcast by an access point 404 (e.g., the access point 204) at 405. In an aspect, the failure to connect the user device 400 to the first network 401 can be based on a changed SSID or new SSID and the user device 400 not being configured to connect to the first network 401 via the changed SSID or new SSID. In an aspect, a new SSID can describe an SSID that is used for a newly configured network for which no previous SSID exists. A changed SSID can describe an SSID associated with a network that has been updated or modified. Based on the determined failure to connect to the first network 401, the user device 400 can connect to a second network 402 (e.g., the second network 207b) associated with a second SSID broadcast by the access point 404 at 406); but Kotay does not clearly discloses the prevention of the  second computing device from accessing the network without the update.
However, in analogues art, Bradley discloses a second computing device prevented from accessing the network without the update (see Bradley par. 0104, at step 610, the computing device 102-1 can determine whether approval is received for the nearby computing device 102-2 to access the wireless network 130. Upon determining that approval is not received, the computing device 102-1 can prevent a password (e.g., via authentication credentials 136) from being provided to the nearby computing device 102-2, at step 612. Otherwise, if approval is received, the computing device 102-1 can provide the password to enable the nearby computing device 102-2 to access the wireless network 130, at step 614). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bradley into the system of Kotay to include a  computing device to prevent an unauthorized person in possession of the password from gaining access to potentially sensitive data that is accessible via the wireless network (see Bradley par. 0043).

Regarding claim 2, Kotay in view of Bradley discloses the method of claim 1, 
Kotay further discloses receiving, by the first computing device from a third computing device, the update to the at least one network credential, wherein the third computing device is a user device associated with administrative rights to the first computing device (see Kotay pars. 0034-0035, the network device 116 (third computing device) can be in communication with a network, such as a network 105. As an example, the network device 116 can facilitate the connection of a device, such as the user device 102, to the network 105. As a further example, the network device 116 can be configured as a network gateway and/or an access point).

Regarding claim 3, Kotay in view of Bradley discloses the method of claim 1, 
Kotay further discloses wherein the second computing device is provisioned to communicate with the first computing device via a device provisioning protocol session and a user device in communication with the first computing device (see Kotay, par. 0070, 0089, the access point 304 can facilitate a connection between the user device 300 and a remote computing device 303 (e.g., communication device 210, provisioning server, etc.) at 307. In an aspect, the connection between the user device 300 and the remote computing device 303 can be a secure connection. The connection between the user device 300 and the remote computing device 303 can be protected using security protocols, such as Wired Equivalent Privacy (WEP), Wi-Fi Protected Access (WPA), WPA2, and/or the like).

Regarding claim 4, Kotay in view of Bradley discloses the method of claim 1, 
Kotay further discloses wherein the at least one network credential comprises a service set identifier or a password (see Kotay par. 0004, The disclosed methods and systems can be applied to wireless communication devices (e.g., user devices) that can be configured with a network identifier (e.g., service set identifier (SSID)) and security element (e.g., password) associated with a wireless access point (AP) to connect to a wireless network).

Regarding claim 5, Kotay in view of Bradley discloses the method of claim 1, 
Kotay further discloses wherein the second computing device, prior to receiving the update to the at least one network credential, would be prevented by the first computing device from accessing the network using the at least one network credential (see Kotay par. 0076, A user device (second computing device) (e.g., the user device 202a) can determine a failure to connect to a first network 401 (e.g., the first network 207a) associated with a first SSID broadcast by an access point 404 (e.g., the access point 204) at 405. In an aspect, the failure to connect the user device 400 to the first network 401 can be based on a changed SSID or new SSID and the user device 400 not being configured to connect to the first network 401 via the changed SSID or new SSID).

Regarding claim 6, Kotay in view of Bradley discloses the method of claim 1, 
Kotay further discloses wherein the wherein the second computing device, based on the received update to the at least one network credential, is configured to access the network using the at least one network credential (see Kotay par. 0037, the network device 116 can be in communication with the computing device 104 to provide the computing device 104 with up-to-date network credentials 122. The network device 116 can be configured to transmit the network credentials 122 to the computing device 104 upon detecting a change in the network credentials 122 or the network device 116 can transmit the network credentials 122 to the computing device 104 periodically (e.g., every hour, every day, etc . . . ).

Regarding claim 7, Kotay in view of Bradley discloses the method of claim 1, 
Bradley further discloses receiving, by the second computing device, a configuration advertisement (see Bradley par. 0182, when the computing device 1602-2 receives the advertisement packet 1620, and the advertisement packet 1620 satisfies the foregoing conditions); determining, by the second computing device, that the configuration advertisement originated from the first computing device (see Bradley par. 0182, he computing device 1602-2 can begin analyzing the advertisement packet 1620 to identify whether the advertisement packet 1620 is transmitted by a computing device 1602 that is known to the computing device 1602-2); and sending, to the first computing device, a request to initiate the configuration session (see Bradley par. 0056, different computing device 102-2 can issue a request to the computing device 102-1 for a recommendation on an appropriate WiFi network 130 to access. In either case, the computing device 102-1 can access the authentication credentials 136 for a wireless network 130 within its respective wireless network information 128, and provide the authentication credentials 136 to the different computing device 102-2. In turn, the different computing device 102-2 can store the authentication credentials 136 within its respective wireless network information 128, and utilize the authentication credentials 136 to access the WiFi network 130).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bradley into the system of Kotay to include a  computing device to prevent an unauthorized person in possession of the password from gaining access to potentially sensitive data that is accessible via the wireless network (see Bradley par. 0043).

Regarding claim 8, Kotay discloses a method comprising 
 “receiving, via the configuration session, the update to the at least one network credential” (see Kotay par. 0039, the computing device 104 can obtain the device identifier 108 from the user device 102 and retrieve information from the database 114, such as the address element 110 and/or the service elements 112. As another example, the computing device 104 can obtain the address element 110 from the user device 102 and can retrieve the service element 112 from the database 114, or vice versa. As another example, the computing device 104 can obtain the device identifier 108 from the user device 102 and can retrieve user account information and/or network credentials associated with the network device 116); and 
“sending, to the second computing device, a request to join a network provided by the second computing device, wherein the request comprises the at least one network credential” (see Kotay par. 0037, the network device 116 can be in communication with the computing device 104 to provide the computing device 104 with up-to-date network credentials 122. The network device 116 can be configured to transmit the network credentials 122 to the computing device 104 upon detecting a change in the network credentials 122 or the network device 116 can transmit the network credentials 122 to the computing device 104 periodically (e.g., every hour, every day, etc . . . ). In an aspect, the network device 116 can transmit the identifier 118 with the network credentials 122 to aid in proper updating of data stored in the database 114. In an aspect, the computing device 104 can be a server for communicating with the user device 102 through the network 105 via the network device 116);
Kotay does not explicitly discloses receiving, by a first computing device from a second computing device, a configuration advertisement, wherein the second computing device sends the configuration advertisement based on an update to at least one network credential; sending, to the second computing device based on the configuration advertisement, a request to initiate a configuration session between the first computing device and the second computing device.
However, in analogues art, Bradley discloses receiving, by a first computing device from a second computing device, a configuration advertisement, wherein the second computing device sends the configuration advertisement based on an update to at least one network credential (see Bradley pars. 0187, 0158-0159, the method 1750 begins at step 1752, where the first computing device 1602 receives, from a second computing device 1602, an advertisement packet 1620. software entities can execute on each of the computing devices 1602 and cause advertisement packets 1620 to be periodically transmitted by the computing device 1602. In particular, the advertisement packets 1620 can be specific to the computing device 1602, and can be detected and processed by nearby computing devices 1602—if any—that have been authorized to identify when the computing device 1602 is in proximity. In turn, the nearby computing device 1602 can perform at least one action in response to detecting that the computing device 1602 is in proximity to the nearby computing device 1602); sending, to the second computing device based on the configuration advertisement, a request to initiate a configuration session between the first computing device and the second computing device (see Bradley pars. 0129, 0182, a method 1100 for servicing a request issued by a nearby computing device to utilize a computing device as a wireless hotspot, according to some embodiments. As illustrated in FIG. 11, the method 1100 begins at step 1102, where the computing device—e.g., a computing device 102-1—transmits an advertisement to a nearby computing device—e.g., the nearby computing device 102-2—to utilize the computing device 102-1 as a wireless hotspot. This can occur, for example, subsequent to the computing device 102-1 establishing a cellular data network connection).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bradley into the system of Kotay to include a  computing device to be configured to generate and transmit an advertisement packet in accordance with a fixed periodic rate, one or more conditions being satisfied (see Bradley par. 0180).

Regarding claim 9, Kotay in view of Bradley discloses the method of claim 8, 
Kotay further discloses receiving, by the second computing device from a third computing device, the update to the at least one network credential, wherein the third computing device is a user device associated with administrative rights to the second computing device (see Kotay pars. 0034-0035, the network device 116 (third computing device) can be in communication with a network, such as a network 105. As an example, the network device 116 can facilitate the connection of a device, such as the user device 102, to the network 105. As a further example, the network device 116 can be configured as a network gateway and/or an access point).

Regarding claim 10, Kotay in view of Bradley discloses the method of claim 8, 
Kotay further discloses wherein the first computing device, prior to receiving the update to the at least one network credential, would be prevented by the second computing device from accessing the network using the at least one network credential (see Kotay par. 0076, A user device (second computing device) (e.g., the user device 202a) can determine a failure to connect to a first network 401 (e.g., the first network 207a) associated with a first SSID broadcast by an access point 404 (e.g., the access point 204) at 405. In an aspect, the failure to connect the user device 400 to the first network 401 can be based on a changed SSID or new SSID and the user device 400 not being configured to connect to the first network 401 via the changed SSID or new SSID).

Regarding claim 11, Kotay in view of Bradley discloses the method of claim 8, 
Kotay further discloses wherein the configuration session is a device provisioning protocol session (see Kotay, par. 0095, the second network can be configured to provide less functionality than the first network. For example, the second network can be configured to provide only a provisioning function to enable a user device (e.g., the user device 102, the user devices 202a, 202b, 202c, 202d, the user device 300, the user device 400) to connect to the first network).

Regarding claim 12, Kotay in view of Bradley discloses the method of claim 8, 
Kotay further discloses wherein the first computing device is provisioned to communicate with the second computing device via a device provisioning protocol session and a user device in communication with the second computing device (see Kotay, par. 0070, 0089, the access point 304 can facilitate a connection between the user device 300 and a remote computing device 303 (e.g., communication device 210, provisioning server, etc.) at 307. In an aspect, the connection between the user device 300 and the remote computing device 303 can be a secure connection. The connection between the user device 300 and the remote computing device 303 can be protected using security protocols, such as Wired Equivalent Privacy (WEP), Wi-Fi Protected Access (WPA), WPA2, and/or the like).

Regarding claim 13, Kotay in view of Bradley discloses the method of claim 8, 
Kotay further discloses wherein the at least one network credential comprises a service set identifier or a password (see Kotay par. 0004, The disclosed methods and systems can be applied to wireless communication devices (e.g., user devices) that can be configured with a network identifier (e.g., service set identifier (SSID)) and security element (e.g., password) associated with a wireless access point (AP) to connect to a wireless network).

Regarding claim 14, Kotay in view of Bradley discloses the method of claim 8, 
Bradley further discloses wherein the configuration advertisement comprises a configuration identifier provided by the second computing device to the first computing device via a prior configuration session (see Bradley par. 0130, the computing device 102-1 can be associated with user information 120. In particular, the computing device 102-1 can utilize a hash algorithm (to which the nearby computing device 102-2 also has access to) to generate a unique hash value for the advertisement and the user information 120 that can be transmitted to the nearby computing device 102-2 as a hashed message. In turn, upon receiving the hashed message, the nearby computing device 102-2 can refer to a hash table that provides a correlation of the unique hash value to the user information 120 associated with the computing device 102-1 to identify the hashed advertisement as being provided by a known computing device 102 (e.g., a friend, a relative, a colleague, etc.)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bradley into the system of Kotay to include a  computing device to be configured to generate and transmit an advertisement packet in accordance with a fixed periodic rate, one or more conditions being satisfied (see Bradley par. 0180).

Regarding claim 15, Kotay discloses a method comprising 
“determining, by a first computing device, updated network credentials, wherein the first computing device is configured to generate a network accessible via the updated network credentials” (see Kotay par. 0040, the computing device 104 (first computing device) can receive network credentials 122 from the network device 116. The computing device 104 can determine what user account information 124 is associated with the network device 116 and update the network credentials 122 stored in the database 114 accordingly); 
 “sending, via the configuration session, the updated network credentials to the second computing device” (see Kotay par. 0037, the network device 116 can be in communication with the computing device 104 to provide the computing device 104 with up-to-date network credentials 122. The network device 116 can be configured to transmit the network credentials 122 to the computing device 104 upon detecting a change in the network credentials 122 or the network device 116 can transmit the network credentials 122 to the computing device 104 periodically (e.g., every hour, every day, etc . . . ). In an aspect, the network device 116 can transmit the identifier 118 with the network credentials 122 to aid in proper updating of data stored in the database 114. In an aspect, the computing device 104 can be a server for communicating with the user device 102 through the network 105 via the network device 116);
Kotay does not explicitly discloses receiving, from a second computing device, a configuration advertisement; sending, to the second computing device based on the configuration advertisement, a request to initiate a configuration session.
However, in analogues art, Bradley discloses receiving, from a second computing device, a configuration advertisement (see Bradley pars. 0187, 0158-0159, the method 1750 begins at step 1752, where the first computing device 1602 receives, from a second computing device 1602, an advertisement packet 1620. software entities can execute on each of the computing devices 1602 and cause advertisement packets 1620 to be periodically transmitted by the computing device 1602. In particular, the advertisement packets 1620 can be specific to the computing device 1602, and can be detected and processed by nearby computing devices 1602—if any—that have been authorized to identify when the computing device 1602 is in proximity. In turn, the nearby computing device 1602 can perform at least one action in response to detecting that the computing device 1602 is in proximity to the nearby computing device 1602); sending, to the second computing device based on the configuration advertisement, a request to initiate a configuration session (see Bradley pars. 0129, 0182, a method 1100 for servicing a request issued by a nearby computing device to utilize a computing device as a wireless hotspot, according to some embodiments. As illustrated in FIG. 11, the method 1100 begins at step 1102, where the computing device—e.g., a computing device 102-1—transmits an advertisement to a nearby computing device—e.g., the nearby computing device 102-2—to utilize the computing device 102-1 as a wireless hotspot. This can occur, for example, subsequent to the computing device 102-1 establishing a cellular data network connection).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bradley into the system of Kotay to include a  computing device to be configured to generate and transmit an advertisement packet in accordance with a fixed periodic rate, one or more conditions being satisfied (see Bradley par. 0180).

Regarding claim 16, Kotay in view of Bradley discloses the method of claim 15, 
Kotay further discloses initiating the configuration session with the second computing device, wherein the configuration session is a device provisioning protocol session (see Kotay, par. 0095, the second network can be configured to provide less functionality than the first network. For example, the second network can be configured to provide only a provisioning function to enable a user device (e.g., the user device 102, the user devices 202a, 202b, 202c, 202d, the user device 300, the user device 400) to connect to the first network).

Regarding claim 17, Kotay in view of Bradley discloses the method of claim 15, 
Kotay further discloses wherein the second computing device is provisioned to communicate with the first computing device via a device provisioning protocol session and a user device in communication with the first computing device (see Kotay, par. 0070, 0089, the access point 304 can facilitate a connection between the user device 300 and a remote computing device 303 (e.g., communication device 210, provisioning server, etc.) at 307. In an aspect, the connection between the user device 300 and the remote computing device 303 can be a secure connection. The connection between the user device 300 and the remote computing device 303 can be protected using security protocols, such as Wired Equivalent Privacy (WEP), Wi-Fi Protected Access (WPA), WPA2, and/or the like).
Regarding claim 18, Kotay in view of Bradley discloses the method of claim 15, 
Kotay further discloses wherein the second computing device sends the configuration advertisement to the first computing device based on an unsuccessful attempt to join the network using invalid network credentials (see Kotay par. 0077, When a secure connection between the user device 400 and the remote computing device 403 is established, the user device 400 can transmit the token to the remote computing device 403 and the remote computing device 403 can validate (e.g., approve, accept, authorize, etc.) the token at 408. Alternatively, the remote computing device 403 can revoke, deny, or otherwise reject the token by determining that the token is invalid and designating the token as invalid, thus terminating any further attempt by the user device 400 to connect to the first network 401).

Regarding claim 19, Kotay in view of Bradley discloses the method of claim 15, 
Bradley further discloses wherein the configuration advertisement comprises a hash of a configuration identifier (see Bradley par. 0130, upon receiving the hashed message, the nearby computing device 102-2 can refer to a hash table that provides a correlation of the unique hash value to the user information 120 associated with the computing device 102-1 to identify the hashed advertisement as being provided by a known computing device 102 (e.g., a friend, a relative, a colleague, etc.)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bradley into the system of Kotay to include a  computing device to be configured to generate and transmit an advertisement packet in accordance with a fixed periodic rate, one or more conditions being satisfied (see Bradley par. 0180).

Regarding claim 20, Kotay in view of Bradley discloses the method of claim 15, 
Bradley further discloses determining, by the first computing device based on the hash of the configuration identifier, that the configuration advertisement originated from the second computing device (see Bradley par. 0130, he computing device 102-1 can be associated with user information 120. In particular, the computing device 102-1 can utilize a hash algorithm (to which the nearby computing device 102-2 also has access to) to generate a unique hash value for the advertisement and the user information 120 that can be transmitted to the nearby computing device 102-2 as a hashed message).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Bradley into the system of Kotay to include a  computing device to be configured to generate and transmit an advertisement packet in accordance with a fixed periodic rate, one or more conditions being satisfied (see Bradley par. 0180).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pathuri (US 2016/0112870): discloses systems and methods for connecting devices to secured networks, such as secured wireless networks, by storing credentials for the network and passing the credentials to a new device, such as, for example, when the new device is attempting to connect to the secured network for the first time. 
Cammarota (US 2018/0109418): discloses systems, methods and apparatus, including computer programs encoded on computer storage media, for enhancing a device provisioning protocol (DPP) with assisted bootstrapping. In one aspect, a configurator device can provision an enrollee device for a network with the assistance of an intermediary device. The intermediary device may obtain enrollee bootstrapping data associated with the enrollee device and send the enrollee bootstrapping data to the configurator device. The configurator device may use the enrollee bootstrapping data in an authentication process between the configurator device and the enrollee device. Following the authentication, the enrollee device may be configured by the configurator device such that the enrollee device may access a network.                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436